DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

101 Interpretation
The claim 1 preamble teaches a “computer-readable recording medium” which alerted the examiner to determine whether or not this element is statutory.  The instant specification par. 0156 teaches: "This conversation control program is stored on a non-transitory, computer-readable recording medium such as a hard disk, a flexible disk, a CD-ROM, an MO, and a DVD, read out from the computer-readable medium, and executed by the computer".  Because the instant specification specifically referred to this computer-readable recording medium as non-transitory, further providing only non-transitory examples, the examiner determined claim 1 to be statutory, and no 101 rejection is needed.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Lange et al. (US 20180234367 A1, published: 8/16/2018), and Sherman (US 20100093319 A1, published: 4/15/2010), does not expressly teach or render obvious the invention as recited in independent claims 1, 6, and 7.
Lange teaches a computer-readable recording medium (memory 1004 [Lange, 0073, FIG. 10]) having stored therein a program for causing a computer to execute a process, the process comprising:
receiving, from an information processing terminal used by a user, a start instruction for a conversation with a chatbot (the user has sent a message 208 "Chat" to a particular address that is operating a chat server configured to automatically reply [Lange, 0050, FIG. 2]) and receiving attribute information of the user, obtained by the information processing terminal (the script running the chat on the chat server calls for input from a user--specifically for the user to provide their last name. In order to allow the user to provide their last name, the user interface 400 renders the input box 410 into which the user may type [Lange, 0056, FIG. 4]; Examiner's Note: wherein attribute information of the user is obtained by the terminal from the user's typed text);
referring to a storage storing therein, for each user attribute of a plurality of user attributes, script information that corresponds thereto and defines a process related to the conversation of the chatbot (some embodiments described here can advantageously record data collected from user and show such recorded data back to the user during the communication session via the web-chat system [Lange, 0009].  Some embodiments of the web-chat system algorithm can capture and store each user interaction based on script position and points of data entry [Lange, 0012]),
determining, based on the received attribute information of the user, the script information to be used (the web-chat system algorithm can be updated real time. Also, in particular implementations, the web-chat system algorithm can be configured to conduct A/B/n testing, can be updated via an admin UI allowing clients to review/update algorithm inputs and view campaign results real time.  Each user interaction in the web-chat system is a chat module that can be created, tested, and deployed as a separate module of code and can then be incorporated into existing and/or new campaign scripts [Lange, 0012].  Serving the webpage 908 and 910 can include selecting one script to use out of a plurality of possible scripts. For example, an advertiser can create two scripts in order to perform an AB test to determine which script is more effective. When the webpage is served 908, one of the two scripts may be selected, and received submissions 910 may be examined in order to determine an efficacy score for that script [Lange, 0067]), and
in response to the start instruction for the conversation with the chatbot, when the obtained type information corresponds to a specified information processing terminal (the user has sent a message 208 "Chat" to a particular address that is operating a chat server configured to automatically reply. The chat server has responded with a message 210. As shown, the message 210 includes a link 212 [Lange, 0050].  The user interface 300 shows a new user interface displayed on the phone after the user has clicked on the link 212 [Lange, 0051]); and
displaying, by the information processing terminal, information enabling selection of the script information, and using selected script information to start the conversation performed by the chatbot via the information processing terminal (the user is automatically greeted upon loading of the web-chat system. The system can be configured to guide the user through a chat-like experience driven from a web-chat system, which can optionally be algorithm sourced by scripted content [Lange, 0006].  Different scripts may call for different external interactions, possibly depending on the selection made by the user [Lange, 0095]).

Sherman teaches obtaining type information of the information processing terminal (information regarding a type of the mobile device is acquired from the mobile carrier system or received from the mobile user [Sherman, 0006]); and displaying information enabling selection of the script information, and using selected script information to start the chatbot (the script 206 may cause the screen 400 to be displayed for the user, and as mentioned above, the screen 400 may be a menu screen that shows various items for selection or allows data to be input. In this case, the script 206 can cause text instructions 402 to be displayed on the screen 400, such that the user can follow the instructions to select the appropriate item on the screen 400 or input data [Sherman, 0069]).

However, the prior art does not teach determining, based on the received attribute information of the user, the script information to be used, and using the determined script information to start the conversation performed by the chatbot via the information processing terminal, in response to the start instruction for the conversation with the chatbot, when the obtained type information corresponds to a specified information processing terminal; and displaying information enabling selection of the script information, when the type information does not correspond to the specified information processing terminal, and using selected script information to start the chatbot.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the electronic device of the prior art to incorporate the features of determining, based on the received attribute information of the user, the script information to be used, and using the determined script information to start the conversation performed by the chatbot via the information processing terminal, in response to the start instruction for the conversation with the chatbot, when the obtained type information corresponds to a specified information processing terminal; and displaying information enabling selection of the script information, when the type information does not correspond to the specified information processing terminal, and using selected script information to start the chatbot, as recited in the context of claims 1, 6, and 7, in combination with the other elements recited.
Finally, based upon a thorough session of searching, examining, and consideration, the examiner was unable to reject the independent claims without including what might be considered to be an unreasonable number of references to make up a 103 combination.  As such, this application is considered to be an improvement over the prior art, and is hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145